PELHAM, P. J.
After tbe original opinion in this • case was rendered (Atlantic Coast Line R. R. Co. v. Jones, 9 Ala. App. 499, 63 South. 693), and while the case was before the Supreme Court on writ of certiora-ri, the Supreme Court of the United States rendered an opinion in the case of Seaboard Air Line R. R. Co. v. Horton, 233 U. S. 492, 34 Sup. Ct. 635, 58 L. Ed. 1062, finally and conclusively holding that the federal Employers’ Liability Act of 1908 takes possession of the field of the employers’ liability to employees engaged in interstate matters, to the exclusion of all state laws covering the same field. Following that holding, and applying the rule there laid down to this case when before it, our Supreme Court naturally held that there could be no recovery based on the state statute in cases arising under and governed exclusively by the federal statute (Ex parte Atlantic Coast Line R. R. Co., 67 South. 256), and that, as count 3% of the plaintiff’s complaint was drawn and sought a recovery under the state statute (Code, § 3910), it was error, requiring a reversal, to refuse the general charge requested by the defendant as to a recovery on that count. It follows from what we have said that, because of the error of the trial court in refusing the defendant’s general charge on count 3% of the complaint, the judgment of that court must be reversed.
Reversed and remanded.